
	

114 S3286 IS: Keeping Aircraft Away from Terrorists Act of 2016
U.S. Senate
2016-09-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 3286
		IN THE SENATE OF THE UNITED STATES
		
			September 6, 2016
			Mr. Rubio introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban Affairs
		
		A BILL
		To prohibit the issuing of licenses for the export or reexport of aircraft and related parts and
			 services to Iran.
	
	
		1.Short title
 This Act may be cited as the Keeping Aircraft Away from Terrorists Act of 2016.
		2.Prohibition on issuance of licenses relating to exporting or reexporting certain aircraft to Iran
 (a)In generalThe President or the head of an executive agency may not issue any license under the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) or subpart E of part 535 of title 31, Code of Federal Regulations, or provide other guidance (including in the form of executive actions, rules, regulations, frequently asked questions, written communications, or any other commitments), that permits—
 (1)a United States person to conduct a transaction related to the negotiation of, or entry into, a contract for any activity related to the export or re-export to Iran of aircraft or related parts or services;
 (2)a United States depository institution or United States registered broker or dealer in securities to conduct a transaction related to the negotiation of, or entry into, such a contract; or
 (3)a foreign financial institution to conduct a transaction related to the negotiation of, or entry into, such a contract.
 (b)DefinitionsIn this section: (1)Executive agencyThe term executive agency has the meaning given that term in section 133 of title 41, United States Code.
 (2)Foreign financial institutionThe term foreign financial institution has the meaning given that term in section 1010.605 of title 31, Code of Federal Regulations, as in effect on January 1, 2016.
 (3)United States depository institutionThe term United States depository institution has the meaning given that term in section 560.319 of title 31, Code of Federal Regulations, as in effect on January 1, 2016.
 (4)United States personThe term United States person means— (A)a United States citizen or an alien lawfully admitted for permanent residence to the United States; or
 (B)an entity organized under the laws of the United States or of any jurisdiction within the United States, including a foreign branch of such an entity.
 (5)United States registered broker or dealer in securitiesThe term United States registered broker or dealers in securities has the meaning given that term in section 560.321 of title 31, Code of Federal Regulations, as in effect on January 1, 2016.
